Citation Nr: 0209076	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-12 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of removal of 
a foreign body from the right eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.  

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for residuals of removal of a foreign body from 
the right eye.

The veteran had initially requested to provide oral testimony 
before a Member of the Board at the RO; however, he 
subsequently indicated his preference for a hearing before a 
local Hearing Officer (Decision Review Officer).  He 
afterwards requested postponement of his requested hearing, 
and failed to report for a rescheduled hearing.  Ultimately 
it was learned that he is presently incarcerated.  There have 
been no additional requests for a hearing.


FINDINGS OF FACT

1.  Removal of a foreign body from the right eye in service 
resolved without residual disability.  

2.  The veteran has refractive error of vision, which, on the 
basis of the probative, competent medical evidence of record, 
is unrelated to removal of a foreign body, and which is not a 
disability for VA compensation purposes.  


CONCLUSION OF LAW

Claimed residuals of removal of a foreign body from the right 
eye were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran's right eye vision at time of service entrance 
was 20/20.  His left eye vision was noted to be corrected to 
20/25.  He was seen in May 1983 for a metallic foreign body 
in his right eye.  The foreign body was removed, and the eye 
was patched for three days.  Treatment included ointment that 
he was to place on the eye three times daily.  He was seen 
for follow-up visits on June 3 and June 10, 1983.  At the 
time of the June 10 visit, the cornea wound was described as 
resolved.  There was no mention of any right eye residuals at 
the time of the veteran's separation examination in August 
1985.  

Private treatment records from 1994 and 1997 reflect that the 
veteran received prescriptions for glasses.  

In an April 1998 statement, the veteran asserted that he had 
no vision problems prior to entering service.  After the 
inservice eye injury, he had to wear eye glasses.  He stated 
that his vision was not checked at the time of service 
separation.  

A VA ophthalmology examination was conducted in April 1999.  
The veteran complained of decreased vision in both eyes for 
the past two years.  He also gave a history of incurring a 
foreign body in his right eye during service.  Best 
uncorrected visual acuity (without glasses) was noted to be 
20/30 and 20/25.  Physical examination was of the eyes was 
normal, and the only diagnosis rendered was that of 
refractive error.  

A VA treatment report from July 2000 reflects corrective 
visual acuity of 20/20 in both eyes.  A refraction in the 
right eye was noted.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1131 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2001)..

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

With respect to refractive eye error, 38 C.F.R. § 3.303(c) 
(2001) provides that a refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation governing the awards of compensation benefits.  
As such, regardless of the character or the quality of any 
evidence which the appellant could submit, a strictly 
refractive error cannot be recognized as a disease or injury.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As noted above, refractive error of the eye is not a 
"disease" or "injury" for the purpose of service connection.  
Service connection may, however, be granted for disability 
due to in-service aggravation of such a condition due to 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990), Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).  Among 
other things, this law eliminates the concept of a well-
grounded claim and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of a letter to the 
veteran in November 2001 gave him notice of the information 
and evidence necessary to substantiate his claim pursuant to 
the VCAA.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

While the Board is sympathetic to the appellant's belief that 
his current eye disorder, which includes diagnosis of 
refractive error, began in service and is possibly related to 
his 1983 removal of a foreign body from the right eye, he is 
not competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).  In this case, the record 
includes no competent medical evidence or opinion which 
suggests that a superimposed disease or injury resulted in 
aggravation of a visual impairment.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2001).

In further explanation, the Board points out that the medical 
evidence demonstrates that the veteran had a foreign body 
removed from his right eye in 1983.  This injury was reported 
as resolved the following month.  No residuals of this injury 
were noted during service or thereafter.  The medical records 
do show that the veteran has refractive error of vision 
(bilaterally), but this has not been related to prior removal 
of a foreign body from the right eye.  Moreover, refractive 
error is not considered a disability for VA compensation 
purposes, and it may not be service-connected.  38 C.F.R. 
§ 3.303(c) (2001).  

The weight of credible evidence shows the veteran does not 
have current residuals of inservice removal of a foreign body 
from the right eye.  Without current residuals, there is no 
disability to service connect.  Claimed residuals of the 
inservice removal of the foreign body were not incurred in or 
aggravated by active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply, and the claim for service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of removal of 
a foreign body from the right eye is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

